Filed 2/5/21 P. v. Miller CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                  2d Crim. No. B306230
                                                           (Super. Ct. No. YA100157)
     Plaintiff and Respondent,                               (Los Angeles County)

v.

MASON GERALD MILLER,

     Defendant and Appellant.


             Police officers ordered Mason Gerald Miller to stop
the car he was driving. Miller initially complied with the officers’
commands, but then sped away, driving across medians, onto
sidewalks, and into oncoming traffic. After his car was disabled,
Miller got out and fled on foot. Officers eventually caught and
arrested him.
             Miller pled guilty to evading a peace officer (Veh.
Code, § 2800.2), and admitted that he had suffered a prior
“strike” conviction (Pen. Code, §§ 667, subds. (b)-(i), 1170.12,
subds. (a)-(d)). The trial court sentenced him to two years eight
months in state prison.
             We appointed counsel to represent Miller in his
appeal. After counsel examined the record, he filed an opening
brief that raises no arguable issues. On November 13, 2020, we
advised Miller by mail that he had 30 days within which to
submit any contentions or issues he wished us to consider. We
have not received a response.
             We have reviewed the entire record and are satisfied
that Miller’s attorney fully complied with his responsibilities and
that no arguable issue exists. (People v. Wende (1979) 25 Cal.3d
436, 441.) The judgment is affirmed.
             NOT TO BE PUBLISHED.




                                     TANGEMAN, J.


We concur:



             GILBERT, P. J.



             PERREN, J.




                                 2
                     Amy N. Carter, Judge

             Superior Court County of Los Angeles

                ______________________________


             Richard B. Lennon, under appointment by the Court
of Appeal, for Defendant and Appellant.
             No appearance for Plaintiff and Respondent.